 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 1 of 11 Page ID #:679



1    NICOLA T HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     DAN G. BOYLE (Cal. Bar No. Pending)
6    Assistant United States Attorneys
     Asset Forfeiture Section
7       Federal Courthouse, 14th Floor
        312 North Spring Street
8       Los Angeles, California 90012
        Telephone: (213) 894-2426
9       Facsimile: (213) 894-7177
        E-mail: Daniel.Boyle2@usdoj.gov
10              John.Kucera@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13
                            UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,              CV No. 18-08420-RGK(PJWx)
16
               PLAINTIFF,                   CORRECTED REPLY IN SUPPORT OF
17                                          PLAINTIFF’S MOTION FOR LEAVE TO
                    V.                      FILE A FIRST AMENDED CONSOLIDATED
18                                          MASTER COMPLAINT FOR FORFEITURE;
     $1,546,076.35 IN BANK FUNDS            MEMORANDUM OF POINTS AND
19   SEIZED FROM REPUBLIC BANK OF           AUTHORITIES
     ARIZONA ACCOUNT ‘1889, ET AL.,
20
               DEFENDANTS.
21

22

23        Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Dan G. Boyle and

26   John J. Kucera, hereby files this Reply in support of its Motion for

27   Leave to File a First Amended Consolidated Master Complaint for

28   Forfeiture. (ECF No. 98).
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 2 of 11 Page ID #:680



1         This Reply is based upon the attached Reply Memorandum of Points

2    and Authorities.

3    Dated: April 21, 2020               Respectfully submitted,

4                                        NICOLA T. HANNA
                                         United States Attorney
5                                        BRANDON D. FOX
                                         Assistant United States Attorney
6                                        Chief, Criminal Division
                                         STEVEN R. WELK
7                                        Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
8
                                               /s/ _________            _
9                                        DAN G. BOYLE
                                         JOHN J. KUCERA
10                                       Assistant United States Attorneys

11                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 3 of 11 Page ID #:681



1                   REPLY MEMORANDUM OF POINTS AND AUTHORITIES
2                              PRELIMINARY STATEMENT
3         On March 18, 2020, the government applied to this Court for

4    leave to file a First Amended Consolidated Master Complaint (the

5    “Motion” or “Mot.”), seeking leave to amend the current Consolidated

6    Master Complaint in this action (the “CMC”) by no later than May 15,

7    2020.    As described in the Motion, the government sought leave to

8    amend for two principle reasons:      First, to correct certain asset

9    descriptions to match the relevant government databases; and second,

10   as part of a stipulated resolution of claimant Michael Lacey’s motion

11   for the return of allegedly-untainted funds (ECF No. 105, 2:18-cv-

12   06742-RGK-PJW) and the Court’s related Order to conduct discovery

13   (ECF No. 131, 2:18-cv-06742-RGK-PJW). 1

14        While some Claimants either consented or took no position on the

15   Motion (see Mot. at ¶ 6-9), certain Claimants (hereinafter “Opposing-

16   Claimants”) filed a Response to the Motion on April 13, 2020 (ECF No.

17   101).    In their Response, Opposing-Claimants concede that the

18   government should be granted leave to amend, but make the

19   extraordinary request that the Court condition leave to amend on a

20   functionally-indefinite continuance of the related criminal trial

21   currently scheduled for August 17, 2020, before the Honorable Susan

22   M. Brnovich, District Court Judge for the District of Arizona. (See

23   Response, at 8 (“Claimants therefore request that the Court condition

24   approval of the government’s requested amendment on its stipulation

25
          1 The Court signed the stipulated consent judgment offered
26
     jointly by the government and claimants Lacey and Jill Anderson on
27   March 20, 2020 (ECF No. 99), and the government is in the process of
     returning approximately $450,376.48 in accordance with that consent
28   judgment.
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 4 of 11 Page ID #:682



1    to postpone the parallel criminal proceedings to allow time for

2    Claimants’ forfeiture challenges to be heard and decided.”)).

3         Opposing-Claimants’ requested continuance is unnecessary,

4    logistically-unworkable, contrary to circuit precedent, and an

5    unwarranted intrusion on the prerogative of another court to control

6    its own docket.    If Opposing-Claimants take issue with Judge

7    Brnovich’s recent orders setting the date of their criminal trial,

8    those concerns should be raised before that Court in the ordinary

9    process.    While Opposing-Claimants now argue that a continuance is

10   required because they need access to seized funds to prepare for that

11   criminal trial, for more than a year the government has repeatedly

12   invited Claimants to make a showing under United States v. Monsanto,

13   491 U.S. 600 (1989) on this very issue.       To date, no Claimant has

14   been willing to undertake such a showing, and Claimants should not be

15   permitted to leverage the simple filing of an amended civil

16   forfeiture complaint in order to indefinitely continue a criminal

17   trial in another district because they cannot or will not do so.

18                                     ARGUMENT
19   I.   The Motion for Leave to Amend Should be Granted
20        Opposing-Claimants have raised no substantive reason the Motion

21   should not be granted (although their proposed condition is addressed

22   below). 2   As discussed in the Motion, the primary substantive change

23
          2 Opposing-Claimants’ citations to L.R. 7-3 lack merit. The
24
     government’s response to Opposing-Claimants’ list of demands made
25   clear that their proposed conditions on amendment – including
     indefinitely continuing a recently scheduled multi-defendant criminal
26   trial in another judicial district – were simply unacceptable and
27   frankly unserious, leaving the parties plainly “unable to reach a
     resolution which eliminates the necessity for a hearing.” C.D.Cal.
28   L.R. 7-3. Notwithstanding this disagreement, the government’s Motion

                                           2
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 5 of 11 Page ID #:683



1    contemplated by the government would be to add certain additional

2    asset-tracing as part of the stipulated resolution of Claimant

3    Lacey’s prior motion for the return of allegedly-untainted funds.

4    (See ECF No. 99). 3   Other amendments contemplated by the government

5    would consist of aligning assets and descriptions in the CMC with

6    those in the appropriate agency and United States Marshal’s Service

7    databases in order to facilitate disposition of assets at any partial

8    or complete disposition of this action. (See Mot. at ¶ 2-3). 4

9    II.   Opposing-Claimants’ Request for an Indefinite Continuance of the
           Parallel Criminal Trial Should Be Denied
10
           Other than noting a court’s inherent authority, Opposing-
11
     Claimants have offered no authority supporting their request to
12
     condition any amendment on an effectively-indefinite continuance of
13
     the criminal trial. (See Response, at 7).       This lack of authority is
14
     unsurprising, as Opposing-Claimants’ request would turn statutory
15
     forfeiture law on its head by functionally mandating that a civil
16
     forfeiture proceeding – including full civil discovery – advance
17
     ahead of a parallel criminal action, regardless of the consequences.
18

19
     plainly noted when and how the government had attempted to confer,
20   and included the positions of all Claimants. See Mot., at ¶ 6-9.
           3As reflected in that stipulation, the government has agreed to
21   return some, but not all, of the funds from one of the seized
22   accounts (see ECE No. 97, at ¶ 7 (agreeing to return $375,188.24 of
     $515,899.85 seized from Republic Bank of Arizona Account ‘2485)), and
23   intends to amend the CMC to properly reflect the relevant tracing for
     the remaining funds after this partial return. As case in point, the
24   return of these particular funds was complicated and delayed as a
     result of the incommensurate descriptions in the CMC and the various
25   agencies’ databases.
26         4Since the filing of the Motion, the government’s records
     examiners reviewing previously-mentioned asset databases (see Mot. at
27   ¶ 2-3) have also identified three additional assets surrendered by
     cooperating witness Carl Ferrer, all of which are in the name another
28   cooperating witness, Daniel Hyer, which the government intends to add
     to any amended CMC.
                                        3
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 6 of 11 Page ID #:684



1    Such a result is at odds with the text of 18 U.S.C. § 981(g), which

2    provides a statutory process for staying civil actions until the

3    close of a parallel criminal case upon the motion of either the

4    government or the criminal defendant, including to protect the

5    defendant’s own rights against self-incrimination.        See 18 U.S.C.

6    § 981(g)(1-2).    As the Ninth Circuit explained in United States v.

7    Liquidators of European Fed. Credit Bank, it is by statutory design

8    that criminal proceedings generally advance ahead of a parallel civil

9    forfeiture action:

10        The forfeiture statutes generally allow the government to

11        pursue both civil forfeiture and criminal forfeiture at the

12        same time.   Importantly, those statutes permit the

13        government to seek a stay of the civil forfeiture

14        proceedings while the government conducts a criminal

15        prosecution or investigation.        As discussed above, if the

16        government’s criminal forfeiture action fails, it may then

17        pursue civil forfeiture.     But, as here, once the government

18        has sought—but failed—to achieve civil forfeiture, res

19        judicata prohibits criminal forfeiture of the same

20        property.    This system provides the maximum benefit to the

21        government: a civil forfeiture action permits the

22        government to seize the property in question while it

23        pursues a criminal investigation and possible prosecution

24        and, even if the criminal prosecution fails (or is not

25        begun), the government still may pursue civil forfeiture

26        (by asking the court to dissolve the stay in the civil

27        action). This system also promotes the goals of res

28        judicata: fairness, finality, and avoidance of duplicate

                                           4
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 7 of 11 Page ID #:685



1         judicial proceedings.

2    630 F.3d 1139, 1152 (9th Cir. 2011) (internal citation omitted).

3    Here, Opposing-Claimants are seeking to use a motion to amend as an

4    end-run around the statutory scheme described in Liquidators, forcing

5    this Court to make rulings that might have res judicata effects in

6    the criminal proceedings.

7         Even if Opposing-Claimants’ condition could be squared with

8    longstanding policy and precedent, it would be procedurally

9    unworkable.   Indeed, the vague nature of Opposing-Claimants’

10   requested condition – to continue the criminal action in the District

11   of Arizona until “Claimants’ forfeiture challenges [are] heard and

12   decided” (Response, at 8) – is further proof of the unserious nature

13   of this demand.   Opposing-Claimants fail to specify what developments

14   might meet this condition:     Denial of a motion to dismiss?       Denial of

15   summary judgment in their favor?      A jury verdict?    A final appeal?

16   What is clear is that Opposing-Claimants’ requested continuance would

17   lead to complicated discovery in this consolidated action, at the

18   very least including the government’s special interrogatories. 5

19
          5 While Opposing-Claimants now assert that the government’s
20
     special interrogatories are erroneous or improper, any such dispute
21   is immaterial to the present Motion. Notably, after the government
     served the special interrogatories, no claimant asserted that the
22   interrogatories were improper or request that the interrogatories be
     withdrawn. Instead, Claimants asked the government for an additional
23   month of time to respond to the interrogatories, to which the
     government agreed. It was only after the government indicated its
24   intent to amend the CMC that Opposing-Claimants raised their newfound
25   concerns with the special interrogatories and conditioned their
     consent on the government’s withdrawal of the special
26   interrogatories.

27        To be clear, Opposing-Claimants’ cited case law on this issue is
     inapposite and incomplete, and the government will respond in full
28   should any Claimant actually initiate a good faith meet-and-confer or

                                           5
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 8 of 11 Page ID #:686



1    III. The Opposing-Claimants Have Never Attempted to Make the Required
          Showing under United States v. Monsanto
2
          The sole justification Opposing-Claimants offer for the
3
     extraordinary relief they request is a claim that they require assets
4
     seized in this action to fund their defense in their upcoming
5
     criminal trial.    (See Response, at 8 (“By stalling the case long
6
     enough, the government can foreclose Claimants’ rights to access
7
     their funds to adequately defend the criminal case.”)).         Claimants’
8
     conduct throughout these proceedings betrays this claim as meritless.
9
          In United States v. Monsanto, 491 U.S. 600, 615-16 (1989) and
10
     Caplin & Drysdale, Chartered v. United States, 491 U.S. 617 (1989)
11
     the Supreme Court held that a criminal defendant may not use
12
     forfeitable assets to pay for counsel in their criminal case.          A
13
     defendant may seek a probable cause hearing under Monsanto, but may
14
     not relitigate the grand jury’s probable cause finding underlying an
15
     indictment; he may only litigate the nexus between the seized funds
16
     and the charged crimes.    See Kaley v. United States, 571 U.S. 320,
17
     324, 341 (2014).    To obtain such a hearing, the defendant must
18
     demonstrate that he lacks other funds to pay for counsel for his
19
     criminal defense.    United States v. Farmer, 274 F.3d 800, 804-05 (4th
20
     Cir. 2001); United States v. Jones, 160 F.3d 641, 647-48 (10th Cir.
21
     1998).   While Opposing-Claimants dispute the standard of showing
22

23
     bring a motion on this subject. As the Ninth Circuit has
24   unambiguously recognized, special interrogatories go beyond mere
25   assertions of ownership, and address any matter necessary to “test
     the veracity of [a claimant’s] claim of ownership,” including the
26   nature of claimant’s interest in the property, the circumstances of
     claimant’s acquiring any such interest, including the time, place,
27   manner and reason for acquiring the property and the identity of the
     person from whom the claimant acquired it. See United States v.
28   $133,420.00 in U.S. Currency, 672 F.3d 629, 635 (9th Cir. 2012).
                                           6
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 9 of 11 Page ID #:687



1    required under Monsanto (see Response, at 7, n.9), they acknowledge

2    that they must present a “substantial claim,” which the Ninth Circuit

3    has defined to include affidavits that are “sufficiently definite,

4    specific, detailed, and nonconjectural,” and “[i]f the allegations

5    are sufficient, and factual issues are raised, a hearing is

6    required.”      United States v. Unimex, Inc., 991 F.2d 546, 551 (9th

7    Cir. 1993). 6

8         While the Opposing-Claimants spend the bulk of their Response

9    accusing the government of engineering all manner of delay (often

10   inaccurately 7) (see Response, at 1-6), they fail to acknowledge that

11   despite more than eighteen months of litigating these consolidated

12   actions, they have yet to take a single affirmative step under

13   Monsanto or Unimex to obtain a hearing on the very issue they claim

14   to be critical here:     Whether any of Claimants actually need seized

15   funds to fund the criminal defense.       At no point has any Claimant,

16   including any of Opposing-Claimants, attempted to bring any form of

17   application on such a basis, even though Monsanto has been at issue

18        6 Opposing-Claimants’ citations to Luis v. United States, 136 S.
19   Ct. 1083 (2016) are misplaced. Luis explicitly addressed “innocent”
     substitute assets that the government was not seeking to forfeit, but
20   rather, had restrained for the purpose of satisfying a potential
     money judgment. 136 S. Ct. at 1094. Here, all assets at issue are
21   alleged to be tainted and subject to forfeiture.
22        7 While the government need not respond to all of Opposing-
     Claimants’ dubious recitation of the history of this action, there
23   are concerning errors in their version of events. As just one
     example, they assert that the government has engineered delay by
24   moving to dismiss Claimants’ second interlocutory appeal “on grounds
25   the Ninth Circuit already rejected in the first appeal.” (Response,
     at 3). This is simply wrong. In reality, the government moved to
26   dismiss Claimants’ premature interlocutory appeal pursuant to Supreme
     Court precedent holding that Rule 41 motions are not subject to
27   interlocutory appeal where tied to a criminal action. See DiBella v.
     United States, 369 U.S. 121, 131-32 (1962).
28

                                           7
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 10 of 11 Page ID #:688



1    for more than 18 months in these actions. (See, e.g., ECF No. 63,

2    2:18-cv-06742-RGK-PJW, at 5-6).      Nor has any Claimant ever requested

3    a meet-and-confer with the government to discuss such an application,

4    despite multiple invitations by government counsel.

5         Opposing-Claimants’ professed need to use seized funds to pay

6    their defense counsel (and their request for an indefinite

7    continuance of their criminal trial for that reason) is impossible to

8    square with their unwillingness to take any affirmative steps under

9    Monsanto. 8   Instead, Claimants have brought repeated motions and

10   serial appeals on some of the very same legal grounds at issue in

11   their criminal trial, suggesting that Claimants’ efforts to use this

12   Court to stay their criminal trial is a tactical choice.          The Court

13   should reject this gamesmanship.

14   //

15   //

16   //

17

18

19

20

21

22

23        8 Where Claimants have actually raised concerns regarding
     specific seized assets, the government has repeatedly worked with
24   Claimants in good faith to resolve such specific disputes. As noted
25   above and in the government’s Motion, part of the reason the
     government seeks leave to amend is because the government and certain
26   Claimants were able to reach a stipulated resolution of claimant
     Lacey’s prior motion for the return of certain seized funds. See ECF
27   No. 99; see also ECF No. 49 (stipulated consent judgment between
     government and claimant Larkin for return of $206,156.00 in seized
28   bank funds).
                                            8
 Case 2:18-cv-08420-RGK-PJW Document 104 Filed 04/21/20 Page 11 of 11 Page ID #:689



1                                     CONCLUSION
2         For the above reasons, the government respectfully requests that

3    the Motion for Leave to File a First Amended Consolidated Master

4    Complaint be granted, and Opposing-Claimants’ proposed conditions on

5    that Motion be denied.

6    Dated: April 21, 2020               Respectfully submitted,

7                                        NICOLA T. HANNA
                                         United States Attorney
8                                        BRANDON D. FOX
                                         Assistant United States Attorney
9                                        Chief, Criminal Division
                                         STEVEN R. WELK
10                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
11
                                               /s/ _________            _
12                                       DAN G. BOYLE
                                         JOHN J. KUCERA
13                                       Assistant United States Attorneys

14                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
